           Case 1:18-cr-00182-ELR-JKL Document 44 Filed 04/10/19 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


        U NITED S TATES OF A MERICA
                                                    Criminal Action No.
              v.
        M ATTHEW C OX                               No. 1:18-CR-182-ELR




                         Government’s Sentencing Memorandum

        The United States of America, by Byung J. Pak, United States Attorney, and

     Alison B. Prout, Assistant United States Attorney for the Northern District of

     Georgia, files this Memorandum in preparation for the sentencing of Defendant

     Matthew Cox.

I.      Procedural Background

        On May 23, 2018, Defendant Matthew Cox was indicted on four counts of

     drug trafficking relating to his importation of MDMA for distribution in the

     Atlanta area.

        On September 10, 2018, Cox entered a negotiated plea of guilty to Count One

     of the indictment, conspiracy to import MDMA. Doc. 32. Under the plea

     agreement, the parties agreed that Cox’s base offense level is 30 because the

     criminal activity involved the equivalent of more than 1,000 but less than 3,000

     kilograms of marijuana. Doc. 32-1 ¶ 13. The government agreed to recommend
     that Cox receive the maximum adjustment for acceptance of responsibility (id. ¶

 14), a 2-level offense reduction under the Safety Valve (id. ¶ 15), and a one-level
            Case 1:18-cr-00182-ELR-JKL Document 44 Filed 04/10/19 Page 2 of 7




  downward variance due to Cox’s expeditious guilty plea (id. ¶ 21). Cox’s only

  guidelines-related objection to the PSR is that the guidelines were calculated

  without the inclusion of the one-level early resolution variance that the

  government intends to request at sentencing.
         Without the one-level early resolution variance, Cox’s total offense level is 25

  and his criminal history score is 0, resulting in a criminal history category of I

  and a guidelines range of 57 to 71 months. PSR at 18. If the Court applies the

  one-level downward variance, Cox’s offense level would be 24, and his

  guidelines range would be 51 to 63 months.

         For the reasons described below, the government seeks an additional one-

  level downward variance due to Cox’s efforts to cooperate, which did not rise to

  the level of substantial assistance, but nonetheless went beyond the ordinary

  level of cooperation. If the Court applies this additional variance, Cox’s offense

  level would be 23, and his guidelines range would be 46 to 57 months. The

  government requests a 46-month sentence.

II.      Factual Background

         A. The Offense Conduct

         In mid-2017, agents learned that Cox was operating in a dark web drug

      marketplace to import bulk quantities of MDMA. Undercover agents conducted

      a controlled purchase of approximately 3,000 MDMA pills from Cox, PSR ¶¶ 15-

      22, and then proceeded to develop an internet-based relationship with Cox, from
      which they learned that Cox had arranged to have multiple shipments of MDMA

      sent to various straw addresses in and out of the state of Georgia to be sold for

                                               2
      Case 1:18-cr-00182-ELR-JKL Document 44 Filed 04/10/19 Page 3 of 7




redistribution. Cox attempted to avoid detection by using different recipient

names and addresses, and the drugs were often concealed inside boxes for

children’s toys. At least one of Cox’s drug suppliers shipped MDMA from

Slovakia. Id. ¶¶23-24. Agents were able to intercept several of these shipments,
and found them to contain thousands of MDMA pills. Id. ¶¶ 23, 24, 26. In total,

Cox is held accountable for more than 9,000 MDMA pills, with a drug weight of

4.4 kilograms. PSR ¶ 27.

   B. The Defendant’s Efforts at Cooperation

   Upon his arrest, Cox agreed to cooperate with Homeland Security

Investigations (“HSI”) agents in efforts to determine the identity of Cox’s

overseas suppliers. Cox agreed to allow agents to assume his online identity,

showed agents the methods he used to contact his suppliers, and instructed

agents in how to make use of aspects of the dark web.
   While these efforts were unsuccessful, and thus do not rise to the level of

substantial assistance to the government, Cox’s cooperation appeared to be in

good faith, and went beyond the efforts made by the typical defendant.
Accordingly, while the government will not seek a downward departure under

Section 5K, or under Rule 35, the government does request a one-level variance

in Cox’s guidelines due to his efforts at cooperation. The government has

conferred with defense counsel, who agrees that a one-level downward variance

is full and appropriate consideration for Cox’s cooperation.




                                         3
             Case 1:18-cr-00182-ELR-JKL Document 44 Filed 04/10/19 Page 4 of 7




III.      Argument

          A. The Section 3553(a) Factors Warrant a 46-Month Sentence.

          Congress provided, through 18 U.S.C. § 3553(a), the factors to be considered

       by district courts in imposing a “sentence sufficient, but not greater than

       necessary, to comply with” the basic aims of sentencing, which include: (1) the
       nature and circumstances of the offense and history and characteristics of the

       defendant; (2) the need for the sentence to reflect the seriousness of the offense

       and to promote respect for the law; (3) the need for adequate deterrence; (4) the

       need to protect the public; (5) the need to provide the defendant with educational

       or vocational training or medical care; (6) the kinds of sentences available; (7) the

       Guidelines range; (8) the pertinent policy statements of the Sentencing
       Commission; (9) the need to avoid unwarranted sentencing disparities; and (10)

       the need to provide restitution to victims. 18 U.S.C. § 3553(a)(1)-(7). The most

       relevant Section 3553(a) factors in Cox’s case are set forth below.

             1. The Nature and Circumstances of the Offense, 18 U.S.C. § 3553(a)(1)

          The use of the dark web to thwart federal laws and to import controlled

       substances has become an increasingly significant problem in the United States.

       The dark web has made it easier for criminal drug suppliers to avoid American

       law enforcement by operating entirely abroad. Yet the impact from their

       criminal enterprise continues to be felt here, when the drugs are imported into
       America and distributed locally.

          Cox, believing that his identity could not traced, brazenly transacted with

       international drug suppliers to import MDMA for redistribution in the Atlanta

                                                 4
      Case 1:18-cr-00182-ELR-JKL Document 44 Filed 04/10/19 Page 5 of 7




area. In addition to the drug shipments that HSI actually seized, Cox confided in

an undercover agent about multiple completed past transactions, as well as plans

for more transactions in the future. Cox’s drug activity was not the result of a

one-time lapse in judgment. He gave every indication that he would have
continued his illegal conduct indefinitely had he not been found and arrested by

HSI. Given the serious nature and circumstances of Cox’s offense, a 46-month

sentence is warranted.

      2. To Reflect the Seriousness of the Offense, to Promote Respect for the
         Law, and to Provide Just Punishment for the Offense, 18 U.S.C.
         § 3553(a)(2)(A)

   The repeated importation of controlled substances into the United States is a

serious offense. A significant custodial sentence will send a message to both Cox
and other potential dark web drug importers that drug trafficking via a click of a

button on the dark web is just as serious as conducting face-to-face transactions.

A sentence of 46 months not only reflects the seriousness of the offense, but also
promotes respect for the law and provides just punishment for the offense to

which Cox pleaded guilty.

                         [CONTINUED ON NEXT PAGE]




                                         5
           Case 1:18-cr-00182-ELR-JKL Document 44 Filed 04/10/19 Page 6 of 7




IV.     Conclusion

        For the foregoing reasons, the government respectfully request that the Court

      impose a sentence of 46 months’ imprisonment.

                                             Respectfully submitted,

                                             B YUNG J. P AK
                                                United States Attorney


                                         /s/A LISON B. P ROUT
                                                Assistant United States Attorney
                                            Georgia Bar No. 141666
                                            alison.prout@usdoj.gov




               600 U.S. Courthouse 75 Ted Turner Drive SW Atlanta, GA 30303
                               (404) 581-6000 fax (404) 581-6181

                                            6
      Case 1:18-cr-00182-ELR-JKL Document 44 Filed 04/10/19 Page 7 of 7




                             Certificate of Service

The United States Attorney’s Office served this document today by filing it using

the Court’s CM / ECF system, which automatically notifies the parties and counsel
of record.




April 10, 2019


                                         /s/ A LISON B. P ROUT

                                         A LISON B. P ROUT

                                         Assistant United States Attorney
